Citation Nr: 0434282	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  04-18 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.  this appeal arises from a May 2003 rating 
decision of the Department of Veterans Affairs (VA), 
Columbia, South Carolina, regional office (RO).  That rating 
decision, in pertinent part, denied the veteran's claim for 
service connection for hypertension.  

The claims folder was subsequently transferred to the 
Atlanta, Georgia, RO.

In September 2004, the veteran provided testimony at a 
hearing in Washington, D.C., before the undersigned Veterans 
Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran was in sound condition at entrance to service 
in February 1966, and hypertension did not clearly and 
unmistakably pre-exist service.

2.  Hypertension was manifested during the veteran's service 
from February 1966 to February 1969, the veteran currently 
uses medication for control of hypertension, and competent 
medical evidence has attributed the onset of the current 
hypertension to the veteran's period of active duty.


CONCLUSION OF LAW

Hypertension was incurred in active service.  38 U.S.C.A. §§ 
1110, 1111 (West 2002); 38 C.F.R. § 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case with respect to the issue of entitlement to 
service connection for hypertension, it is the Board's 
conclusion that the new law does not preclude the Board from 
adjudicating the veteran's claim.  This is so because the 
Board is taking action favorable to the veteran in granting 
his claim for service connection for hypertension, and the 
decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On the veteran's November 1965 enlistment examination report, 
the veteran checked "no" for having or having ever had high 
blood pressure.  On examination, his blood pressure was 
recorded as 138/84.  the examiner noted "high BP in past now 
[under control]."  The veteran was found to be fit for 
military service.

The veteran entered active duty in February 1966.  in 
September 1966, he underwent an examination as part of his 
application for Officer Training School.  A three day blood 
pressure check showed sitting pressures of 158/72, 156/74, 
156/82, 138/86, 142/80, and 140/82.  Standing three minute 
readings were:  172/94, 170/92, 170/96, 154/94, 146/94, and 
144/92.  The examiner noted hypertension, and the veteran was 
determined to be medically disqualified by reason of 
preponderance of blood pressure readings above 140/90.  Blood 
pressure checks in November 1966 and December 1966 found 
readings of 150/76 and 152/80, respectively.  At the time of 
the veteran's separation examination in December 1968, the 
examiner noted that he was on a profile for no strenuous 
physical activity due to hypertension.

Private treatment records dated in March 1992 show that the 
veteran was seen with complaints of high blood pressure 
readings.  The veteran reported that he had experienced 
elevated blood pressure dating from his high school years, 
and that it was noted during his period of service in the 
1960s.  The examiner noted elevated blood pressure readings, 
and described "definitely hypertensive changes in the fundi 
with arteriolar narrowing and AV crossing changes that I 
think are more than is seen in the average 50 year old man."

An August 1992 statement from the veteran's treating 
physician noted that his hypertension was well-controlled 
with medication.  

The record contains a September 2004 letter from W.R., Jr., 
M.D., the veteran's treating physician.  Dr. R. reviewed the 
veteran's medical record, including the service medical 
records, and stated:

Based on these documents, I believe it is 
clearly recorded that this man was not 
hypertensive when he entered the military, 
and was diagnosed while in the military as 
having hypertension.  This was deemed 
"permanent" according to military 
records...It would seem very clear from 
reviewing these records that hypertension 
is a condition that developed while in the 
military and should be considered service 
connected.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service. 38 C.F.R. § 3.303(d) (2004).

Service connection also may be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110.  Every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c).

Hypertension means that the diastolic blood pressure is 
predominantly 90 mm or greater.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) (2004).  Here, the veteran's 
enlistment examination blood pressure of 138/84 did not 
include a diastolic reading higher than 90.  While the 
examiner noted "high blood pressure in the past," 
hypertension was not diagnosed, and the veteran was admitted 
to service.  Since the condition was not diagnosed by the 
examiner despite some indication of a past problem, and the 
blood pressure reading did not represent hypertension, the 
Board concludes that the disease of hypertension was not 
"noted" on the entrance examination report, and therefore the 
presumption of sound condition as to the disease of 
hypertension applies in this case.  38 U.S.C.A. § 1111.

That presumption, as noted above, can only be rebutted by 
clear and unmistakable evidence both that the hypertension 
existed prior to service and that it was not aggravated by 
service.  VAOPGCPREC 3-03 (July 16, 2003).  The Board 
concludes that this high evidentiary burden cannot be met in 
this case with regard to the first prong of the test, i.e., 
whether the disease existed prior to service, and therefore, 
the Board need not reach or discuss the second prong.  Cotant 
v. Principi, 17 Vet. App. 117, 131 (2003) (holding that the 
clear and unmistakable evidence standard in 38 C.F.R. § 
3.306(b) is "onerous" and requires an "undebatable" result); 
Vanerson v. West, 12 Vet. App. 254, 261 (1999) (noting that 
the standard of proof for rebutting the presumption of 
soundness is not merely evidence that is cogent and 
compelling, i.e., a sufficient showing, but evidence is that 
is clear and unmistakable, i.e., undebatable); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993) (holding that the burden 
of proof was on the government to rebut the presumption of 
sound condition and stating that the burden of proof is a 
formidable one).

Concerning this, the Board notes that the only evidence 
indicating that hypertension existed prior to service is the 
note on the enlistment report where the veteran reported high 
blood pressure in the past.  However, his history alone would 
not have been sufficient to rebut the presumption.  38 C.F.R. 
§ 3.304(b)(1).  Thus, the Board concludes that there is no 
evidence that constitutes clear and unmistakable evidence 
that hypertension existed prior to service in order to rebut 
the presumption of soundness as to hypertension in this case, 
and therefore that presumption attaches.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  Because 
the presumption of sound condition at entrance to service 
cannot be rebutted, the assumption of the fact for which the 
presumption stands-that is, that the veteran was sound at 
entry to service with regard to hypertension-must be assumed 
as a matter of law.  Thus, the Board must assume, as a matter 
of law in this case, that it is a fact that the veteran did 
not have hypertension at entry to service.  Since the Board 
must assume that the veteran did not have hypertension at 
entry to service, the Board concludes that the claim for 
service connection must now be considered based on whether 
hypertension was incurred in service rather than whether a 
preexisting hypertension was aggravated during service.

With regard to this, the Board notes that the veteran was 
found to have hypertension during testing associated with an 
application for Officer Candidate School during service in 
September 1966.  He was later placed on a profile for 
hypertension.  The September 2004 medical opinion from the 
private physician shows that the veteran has been treated for 
12 years for hypertension, which, after review of the service 
medical records, the physician believes the veteran 
"developed while in the military."  Based on this evidence, 
the Board concludes that hypertension was incurred in 
service, and the appeal must be granted.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for hypertension is granted.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



